
	

114 HR 4107 IH: Flood Insurance Transparency and Accountability Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4107
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Donovan (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide for transparency, accountability, and reform of the National Flood Insurance Program.
	
	
 1.Short titleThis Act may be cited as the Flood Insurance Transparency and Accountability Act of 2015. 2.Flood insurance transparency, accountability, and reform (a)Reports and other claim-Related documentsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended by adding at the end the following:
				
 (d)Final engineering reportsThe Administrator shall require that, in the case of any on-site inspection of a property by an engineer for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title, the final engineering report shall be provided to the insured under the policy, as follows:
 (1)TimingThe final engineering report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe final engineering report may not include alterations by, or at the request of, anyone other than the responsible in charge for such report and shall include a certification, signed by the responsible in charge for the report, that it does not contain any such alterations.
 (3)TransmittalThe final engineering report shall be transmitted to the insured in a manner as the Administrator shall provide that provides reasonable assurance that it was transmitted directly to the insured by the responsible in charge.
 (4)Reports coveredFor purposes of this subsection, the term final engineering report means an engineering report, survey, or other document in connection with such claim that— (A)is based on such on-site inspection;
 (B)contains final conclusions with respect to an engineering issue or issues involved in such claim; and
 (C)is signed by the responsible in charge or affixed with the seal of such responsible in charge, or both.
 (e)Claims adjustment reportsThe Administrator shall require that, in the case of any on-site inspection of a property by a claims adjustor for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title, any report shall be provided to the insured under the policy, as follows:
 (1)TimingSuch report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe report may not include alterations by, or at the request of, anyone other than such preparer and shall include a certification, signed by the preparer of the report, that it does not contain any such alterations.
 (3)TransmittalThe report shall be transmitted to the insured in a manner as the Administrator shall provide that provides reasonable assurance that it was transmitted directly to the insured by the preparer.
 (4)Reports coveredFor purposes of this subsection, the term report means any report or document in connection with such claim that is based on such on-site inspection by the claims adjustor, including any adjustment report and field report. Such term also includes any draft, preliminary version, or copy of any such report and any amendments or additions to any such report. Such term does not include any engineering report, as such term is defined for purposes of subsection (d).
						(f)Other claim-Related documents
 (1)Definition of claim-related documentIn this subsection, the term claim-related document means any document, other than a final engineering report (as defined in subsection (d)) or a report (as defined in subsection (e)), that was prepared for the purposes of assessing a claim for losses covered by flood insurance made available under this title, including—
 (A)a repair and replacement estimate or bid; (B)an appraisal;
 (C)a scope of loss; (D)a drawing;
 (E)a plan; (F)a report, including a draft report prepared based on an on-site inspection of a property conducted by a claims adjustor or engineer;
 (G)a third-party finding on the amount of loss, amount of covered damage, or cost of repairs; and (H)any other valuation, measurement, or loss adjustment calculation of the amount of loss, amount of covered damage, or cost of repairs.
 (2)Availability of documentsAny entity servicing a claim under the national flood insurance program— (A)shall retain each claim-related document prepared by or for the entity;
 (B)upon request by a claimant or an authorized representative of a claimant, shall provide to the claimant or representative a copy of any claim-related document described in subparagraph (A) that pertains to the claimant; and
 (C)not later than 30 days after receiving notice of a claim, shall notify the claimant that the claimant or an authorized representative of the claimant may obtain, upon request, a copy of any claim-related document described in subparagraph (A) that pertains to the claimant..
			(b)Judicial review
 (1)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended by striking within one year after the date of mailing of notice of disallowance or partial disallowance by the Administrator and inserting the following: not later than the expiration of the 2-year period beginning upon the date of the occurrence of the losses involved in such claim or, in the case of a denial of a claim for losses that is appealed to the Administrator, not later than (1) the expiration of the 90-day period beginning upon the date of a final determination upon appeal denying such claim in whole or in part, or (2) the expiration of such 2-year period, whichever is later.
 (2)Industry program with Federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended by striking within one year after the date of mailing of notice of disallowance or partial disallowance of the claim and inserting the following: not later than the expiration of the 2-year period beginning upon the date of the occurrence of the losses involved in such claim or, in the case of a denial of a claim for losses that is appealed to the Administrator, not later than (1) the expiration of the 90-day period beginning upon the date of a final determination upon appeal denying such claim in whole or in part, or (2) the expiration of such 2-year period, whichever is later.
 (c)Flood Insurance AdvocateSection 24(b) of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033(b)) is amended—
 (1)in paragraph (4), by striking and at the end; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)provide a direct point of contact for policyholders under the National Flood Insurance Program to discuss the status of their claim appeals and the basis of the decision to initially deny their claims..
 (d)Records and reviewsSection 1348 of the National Flood Insurance Act of 1968 (42 U.S.C. 4084) is amended by adding at the end the following:
				
 (c)Annual reviewThe Administrator shall conduct an annual review of each private entity participating in the national flood insurance program, including any company that has entered into a contract with a Write Your Own insurance company to provide any service related to a policy or claim under the national flood insurance program, including adjusting, engineering, and legal services, to ensure compliance with this title and with all policies and procedures established by the Administrator to prevent fraud and protect policyholders..
 (e)Publication of claims dataSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by subsection (a) of this section, is amended by adding at the end the following:
				
 (g)Publication of claims dataNot later than 1 year after the date of enactment of the Flood Insurance Transparency and Accountability Act of 2015, the Administrator shall create and maintain a publically searchable online database that includes, with respect to claims filed under the national flood insurance program after that date of enactment—
 (1)the number of claims filed each month, broken down by State; (2)the number of claims paid in part or in full;
 (3)the number of claims denied and the reasons cited for each denial; and (4)the number of claim denials appealed, the number of claim denials upheld on appeal, and the number of claim denials overturned on appeal..
 (f)Engineering and litigation costsSection 1311 of the National Flood Insurance Act of 1968 (42 U.S.C. 4018) is amended by adding at the end the following:
				
 (c)Engineering and litigation costsThe Administrator shall— (1)in order to ensure that taxpayer funds are being appropriately expended, establish clear guidelines and standards to require that any engineering or litigation cost billed to the national flood insurance program by a Write Your Own insurance company is justified on a case-by-case basis, both by the entity that originally incurs the cost and by the Write Your Own Company; and
 (2)enforce compliance with the guidelines and standards established under paragraph (1).. (g)Earth movementSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by adding at the end the following:
				
 (e)Earth movementA flood insurance claim filed under this title for damage to or loss of property shall not be denied based on the earth movement exclusion in the Standard Flood Insurance Policy if the claim is filed as the result of a flood, including a claim for damage to or loss or property caused by earth movement that was caused by a flood..
 (h)Appeals processSection 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011 note) is amended—
 (1)by striking Not later than and inserting (a) In general.—Not later than; and (2)by adding at the end the following:
					
						(b)Review of appeals
 (1)ClarityThe Director shall ensure that the appeals process established under subsection (a) has clear rules, forms, and deadlines.
 (2)Notification upon initial denial of claimThe Director shall ensure that a claimant is provided with the rules, forms, and deadlines described in paragraph (1) at the time a claim is first denied in full or in part, including—
 (A)the effective date of the denial; (B)a justification for the denial, including supporting documentation;
 (C)the date on which the period of limitation for instituting an action against the Administrator on the claim under section 1341 will end; and
 (D)a point of contact through which the claimant can directly discuss an appeal with a representative of the Federal Emergency Management Agency.
 (3)Notification upon denial of appealIf the Administrator denies an appeal filed by a policyholder, the Administrator shall include with the notice of denial an explanation of the policyholder's legal options for further challenging the denial..
 (i)Definition of Write Your OwnSection 1370(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4121(a)) is amended— (1)in paragraph (14), by striking and at the end;
 (2)in paragraph (15), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (16)the term Write Your Own means the cooperative undertaking between the insurance industry and the Federal Insurance Administration which allows participating property and casualty insurance companies to write and service standard flood insurance policies..
				3.Reports to Congress
 (a)DefinitionsIn this section— (1)the term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.);
 (2)the term Task Force means the National Flood Insurance Program Transformation Task Force established by the Federal Emergency Management Agency; and
 (3)the term Write Your Own has the meaning given the term in section 1370(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4121(a)), as amended by section 2(i) of this Act.
 (b)Report to Congress on accountability for defrauding policyholdersNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report on specific actions the Department of Homeland Security will take to identify individuals and private entities that have engaged in activities to defraud policyholders under the National Flood Insurance Program following Superstorm Sandy and prevent those individuals and private entities from continuing to receive Federal funding through—
 (1)contracts with, or employment by, a Write Your Own insurance company; or (2)employment by the Federal Emergency Management Agency.
 (c)Report to Congress on recommendations of the NFIP Transformation Task ForceNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to Congress a report that describes—
 (1)the recommendations of the Task Force for reforming the National Flood Insurance Program; (2)a timeline for implementing the recommendations of the Task Force; and
 (3)any recommendations of the Task Force that require additional legislation.  